 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   SEQUOIA FORESTKEEPER, et al.,                        Case No. 1:19-cv-00134-LJO-SAB

10                    Plaintiffs,                         ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND REFLECT
11           v.                                           VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
12   TERESA BENSON, et al.,                               CIVIL PROCEDURE

13                    Defendants.                         (ECF No. 17)

14

15          On October 28, 2019, a stipulation was filed dismissing this action without prejudice with

16 each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

17 been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

18 (9th Cir. 1997), and has been dismissed without prejudice and without an award of costs or

19 attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      October 29, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                      1
